OMNIBUS TERMINATION AGREEMENT THIS OMNIBUS TERMINATION AGREEMENT, dated as of June 23, 2009 (this “Agreement”), is by and among BAYER MATERIALSCIENCE LLC (as successor in interest to BAYER CORPORATION) (“Bayer”); EL DORADO NITROGEN, L.P. (as successor in interest to EL DORADO NITROGEN COMPANY), as Lessee; EL DORADO CHEMICAL COMPANY; WELLS FARGO BANK NORTHWEST, N.A. (as successor in interest to BOATMEN’S TRUST COMPANY OF TEXAS), not in its individual capacity but solely as Owner Trustee and Lessor; BAL INVESTMENT & ADVISORY, INC. (as successor in interest to SECURITY PACIFIC LEASING CORPORATION), as Owner Participant; WILMINGTON TRUST COMPANY, not in its individual capacity but solely as Indenture Trustee; and BAYERISCHE LANDESBANK, NEW YORK BRANCH, as Note Purchaser. WITNESSETH: WHEREAS, the Lessee, Owner Trustee, Owner Participant, Indenture Trustee, Construction Lenders, Note Purchaser and Construction Loan Agent are parties to that certain Participation Agreement, dated as of June 27, 1997 (the “Participation Agreement”); WHEREAS, pursuant to the Participation Agreement, the parties hereto and certain other parties entered into the Operative Documents; WHEREAS, pursuant to the Assignment of Fixed Price Purchase Option, dated as of June23, 2009, between the Lessee, as assignor, and Bayer, as assignee, the Lessee has assigned its right and obligations relating to the Fixed Price Purchase Option (as defined in the Lease) to Bayer (the “Assignment Agreement”); WHEREAS, concurrently with the execution of this Agreement and pursuant to Section22 of the Lease, Bayer is purchasing the Units from Owner Trustee; and WHEREAS, the parties hereto intend to, among other things, effect Bayer’s exercise of the purchase option of the Units pursuant to Section 22 of the Lease and cause Lessor to convey to Bayer all of its right, title and interest in and to the Units; NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the Parties agree as follows: SECTION 1.Definitions; Rules of Interpretation. (a)Capitalized terms used but not otherwise defined herein shall have the meanings assigned to them in the Participation Agreement. (b)The rules of interpretation set forth in Section 1.1 of the Participation Agreement shall apply to this Agreement. SECTION 2.Payments.This Agreement confirms that no later than 12:00 noon, New York time, on June 23, 2009 (the “Payoff Date”): (a)Lessee shall pay or cause to be paid to the Note Purchaser the debt portion of the final installment of Rent in one or more wire transfers of immediately available funds in the aggregate amount of $69,063.83 (the “Debt Payout Amount”); (b)Lessee shall pay or cause to be paid to the Owner Participant (as designee of the Lessor) the equity portion of the final installment of Rent in one or more wire transfers of immediately available funds in the aggregate amount of $3,089,524.02; and (c)Bayer shall pay or cause to be paid to the Owner Participant (as designee of the Lessor) one or more wire transfers of immediately available funds in the aggregate amount of $17,634,366.00 (the amounts set forth in clauses (b) and (c) of this Section are hereinafter collectively referred to as the “Equity Payout Amount”; the Equity Payment Amount and the Debt Payout Amount are hereinafter collectively referred to as the “Payout Amount”). SECTION 3.Wire Instructions.Lessee or Bayer, as applicable according to Section 2 above, will transfer or cause to be transferred to: (a)the Note Purchaser the Debt Payout Amount by one or more wire transfers of immediately available funds on the Payoff Date, to: Wachovia Bank N.A. ABA No. 0260-0509-2 Swift Code BYLAUS3 Account No. 20 Account Name Bayerische Landesbank Reference: El Dorado Nitrogen FFPO # 268185; and (b)the Owner Participant (as designee of the Lessor) the Equity Payout Amount, by one or more wire transfers of immediately available funds on the Payoff Date, to: Bank of
